              IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF MISSOURI
                           WESTERN DIVISION

 UNITED STATES OF AMERICA,

                      Plaintiff,

       v.                                    Case No. 04-00245-04-CR-W-FJG

 RODERICK N. CRISS,

                      Defendant,

 HENKEL CORPORATION,

                      Garnishee.

 MOTION FOR ORDER DIRECTING GARNISHEE TO PAY OVER FUNDS

      The United States of America moves the Court for an Order directing the

garnishee, Henkel Corporation, to withhold and pay over funds held pursuant to the

Writ of Garnishment issued by the Court. In support of this motion plaintiff states

as follows:

      1.       The United States filed an Application for Writ of Garnishment on

January 24, 2019, and the Clerk of the United States District Court thereafter

issues a Writ of Garnishment (“Writ”) against the defendant Roderick Criss.

      2.       Defendant and garnishee were served by mail with the Writ on

January 24, 2019, as evidenced by the Certificate of Service filed herein.

      3.       Pursuant to the Writ, garnishee filed an Answer on June 6, 2019,

stating that at the time of service of the Writ it had in its possession or under its




        Case 4:04-cr-00245-FJG Document 190 Filed 07/15/19 Page 1 of 3
control wages belonging to and due the defendant in the amount of $597.59, and

that garnishee would continue to withhold 25 percent of defendant’s net wages.

      4.     The defendant has been notified of his right to a hearing and has not

requested a hearing to determine exempt property, nor has defendant filed written

objections to garnishee’s Answer.

      WHEREFORE, The United States requests that the Court issue an Order

directing garnishee to pay over to the United States District Court Clerk the funds

currently being held pursuant to the Writ of Continuing Garnishment, and to

continue withholding 25 percent of defendant's net wages.

                                       Respectfully submitted,

                                       Timothy A. Garrison
                                       United States Attorney

                                By
                                       /s/ Stacey Perkins Rock
                                       Stacey Perkins Rock
                                       Missouri Bar No. 66141
                                       Assistant United States Attorney
                                       Charles Evans Whittaker Courthouse
                                       400 E. 9th Street, Room 5510
                                       Kansas City, Missouri 64106
                                       Telephone: (816) 426-7166




                                         2




        Case 4:04-cr-00245-FJG Document 190 Filed 07/15/19 Page 2 of 3
                           CERTIFICATE OF SERVICE

       I hereby certify that on this 15th day of July 2019, a true and correct copy of
the foregoing document was filed with the Court using the Court’s CM/ECF system
and was served upon on the following non-ECF participant via U.S. Mail, redacted
herein pursuant to Fed.R.Crim.P. 49.1(a)(5), upon the following:

             Henkel Missouri Remote
             Attn: Payroll Department
             1737 Horseshoe Ridge Road
             Chesterfield, MO 63005
             Garnishee

             Roderick Criss
             xxxxxxxxx
             Kansas City, MO




                                        /s/Stacey Perkins Rock
                                        Stacey Perkins Rock
                                        Assistant United States Attorney




                                           3




        Case 4:04-cr-00245-FJG Document 190 Filed 07/15/19 Page 3 of 3
